DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the floatation member being asymmetrically shaped (as in claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11, 14, and 15is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al (US 2014/0069867) in view of Lewis et al (US 2,490,876)
As to claim 7, Rennard et al discloses (see figure 3B and para [0071]) a passive tailings compactor for installing and maintaining a vertical drainage pathway through tailings, comprising:
a drainage conduit 300 which serves to enable the flow of water from the tailings while filtering and excluding solid particles;
an anchor 318 attached to one end of the drainage conduit; and
a flotation device 316 attached to the other end of the drainage conduit, wherein the flotation device is asymmetrically weighted or shaped to resist rotation.

	
As to claim 8, Rennard et al discloses wherein the relative net buoyancy of the flotation device is less than that of water, but higher than that of the tailings, thereby allowing the flotation device to remain submerged in water and still rest above the tailings.  Rennard et al discloses the flotation device having adjustable buoyancy.  Thus, the net buoyancy may be set to less than that of water, but higher than that of the tailings.
As to claim 11, Rennard et al discloses wherein the drainage conduit 300 is a prefabricated vertical wick drain 310.
As to claims 14 and 15, Rennard et al is silent to the configuration of the anchor; however, the shape or configuration of the anchor would have been an obvious matter of design choice to one of ordinary skill in the art.  Furthermore, the use of weight plates or stakes are well-known in the art of anchoring devices. 
Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al in view of Lewis et al  as applied to claim 7 above, and further in view of Arnold et al (GB 2,107,820).
As to claim 9 and 10, Rennard et al in view of Lewis et al discloses all that is claimed except for the rope material core.  Arnold et al discloses an elongated drainage element comprising a rope material core (see page 1, lines 121-129).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a drainage member with a rope material core as disclosed by Arnold et al, since doing so provides the expected benefit of providing a drainage element which can be manufactured with controllable quality and structure and which is breakage-proof and can be wound up and is flexible.
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rennard et al in view of Lewis et al  as applied to claim 7 above, and further in view of Wang (US 4,582,611).
As to claims 12 and 13, Rennard et al in view of Lewis et al discloses all that is claimed except for the perforated tube core.  Wang discloses (see figures 3 and 4, col. 3, lines 40-43) a drainage wick B comprising a perforated tube core 15.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a drainage member with a perforated tube core as disclosed by Wang, since doing so provides the expected benefit of providing a drainage wick for removing contaminants from waste sites.
Response to Arguments
Applicant's arguments filed 1/4/22 have been fully considered but they are not persuasive. 
In response to applicant's argument based upon the age of the references (i.e. Lewis (US 2,490,876), contentions that the reference patents are old are not impressive absent a showing that the art tried and failed to solve the same problem notwithstanding its presumed knowledge of the references.  See In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).
In response to applicant's argument that Rennard teaches “placing a geotextile over the tailing pond and applying a load, such as sand, on top of the material in order to force the water out of the underlying tailing”, a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Winter (US 7,819,712) teaches an asymmetrically shaped flotation device.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043. The examiner can normally be reached Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL